DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, drawn to a system, classified in B22F 12/10.
Group II, claims 9-15, drawn to a method, classified in B22F 10/10.
Group III, claims 16-20, drawn to a method, classified in B29C 64/153.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of powder deposition on a substrate and/or an optically transparent press, application of pressure to deposited powder, and irradiation of the deposited powder with a , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yang et al. (CN 104785780 A; cited in 03/27/2019 IDS; English machine translation cited and attached).
Yang discloses a device with a powder spreading unit which includes an optical quartz glass panel (i.e. transparent) that is placed over a deposited powder layer and is used for pressing powder (Abstract). The optical quartz glass panel also allows for a laser to be transmitted through the panel which allows the powder to be sintered (Abstract).
During a telephone conversation with Robert Bain (Reg. No. 36,736) on 06/15/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 9-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 and 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN 104785780 A; cited in 03/27/2019 IDS; English machine translation cited and attached).
Regarding claims 9-10, Yang discloses spreading powder into one layer at a time onto a forming cylinder piston [0014], which meets the claimed “depositing…” step of a powder onto a substrate;
Pressing an optical quartz glass panel onto the powder for compaction [0014-0015], which meets the claimed “confining…” step with the optically transparent press (because an optical quartz glass panel is optically transparent);
And emitting a laser beam through the quartz glass panel to sinter the powder [0014], [0015], which meets the claimed “irradiating…” step of claim 9 and sintering limitation of claim 10.
Regarding claim 11, Yang further discloses that after a layer is sintered, the quartz glass panel will be lifted for a short distance after compaction [0014], which meets the claimed “releasing…” step;
The process involves depositing, compacting, then sintering layer-by-layer [0014], which necessarily means that another layer of powder is deposited after the previous layer is sintered, which meets the claimed “depositing…” step;
 In view of the layer-by-layer nature of additive manufacturing (hereinafter “AM”), as discussed above, the process necessarily involves repeating steps, such as the step of pressing the quartz glass panel onto the powder, which meets the claimed “confining the deposited another layer…” step;

Regarding claim 13, as discussed above, Yang does not explicitly state the pressure of the atmosphere, Yang also does not describe increasing or decreasing the pressure of the atmosphere; thus, it is understood that the process is performed under an ambient atmospheric pressure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN 104785780 A; English machine translation cited and attached), as applied to claims 9 and 11 above, in view of Erb et al. (US 20170136699 A1; available as prior art under 102(a)(2)).
Regarding claims 12 and 14-15, Yang teaches the method of claim 9 above and further teaches repeating the releasing, depositing, confining, and irradiating steps, because repetition of steps is inherent in the nature of AM processes which are layer-by-layer and require repetition of steps for every layer.
However, Yang is silent regarding the produced object being an electronic device.
Erb discloses that additive manufacturing methods of composite parts to fabricate complex three-dimensional structures out of a variety of materials, such as polymers, metals, and ceramics are known in the art [0004]. Such methods include selective laser sintering [0158], which meets the sintering in claim 14. Erb further discloses that the composite part comprises a biocompatible implant, a prosthetic device, an orthotic device, an aerospace component, an embedded electronic part, a helmet, headgear, a cast for a body part, mechanical hardware, or reinforcement around an opening [0045], which renders obvious the claimed electronic device in claim 12, claim 14, and the conductor of claim 15 (because an electronic part necessarily conducts electricity). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of selective laser sintering to 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nimal (US 20150004042 A1) discloses a method for manufacturing a three-dimensional biomedical device for fitting in a bone defect having an osteoinductive first area with a controlled porosity and a second area, which is produced by laser technology (Abstract).
According to one embodiment, the absorbent comprises carbon, scandium, titanium, vanadium, chromium, manganese, iron, cobalt, nickel, copper, or zinc or any compound comprising at least one of said chemical elements, or mixture thereof [0023].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731